

Exhibit 10.36


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of December 29, 2000,
by and among SangStat Medical Corporation, a corporation organized under the
laws of the State of Delaware (the "Company"), and the undersigned (together
with its affiliates, the "Initial Investors").


WHEREAS:


> A. In connection with the Securities Purchase Agreement of even date herewith
> by and between the Company and the Initial Investors (the "Securities Purchase
> Agreement"), the Company has agreed, upon the terms and subject to the
> conditions contained therein, to issue and sell to the Initial Investors
> shares of the Company's common stock, par value $.001 per share (the "Common
> Stock").
> 
> 
> B. To induce the Initial Investors to execute and deliver the Securities
> Purchase Agreement, the Company has agreed to provide certain registration
> rights under the Securities Act of 1933, as amended, and the rules and
> regulations thereunder, or any similar successor statute (collectively, the
> "Securities Act"), and applicable state securities laws.
> 
> 
> NOW, THEREFORE, in consideration of the premises and the mutual covenants
> contained herein and other good and valuable consideration, the receipt and
> sufficiency of which are hereby acknowledged, the Company and the Initial
> Investors hereby agree as follows:



1. DEFINITIONS.


> a. As used in this Agreement, the following terms shall have the following
> meanings:
> 
> 
> > (i) "Investors" means the Initial Investors and any transferees or assignees
> > who agree to become bound by the provisions of this Agreement in accordance
> > with Section 9 hereof.
> > 
> > 
> > (ii) "register," "registered," and "registration" refer to a registration
> > effected by preparing and filing a Registration Statement or Statements in
> > compliance with the Securities Act and pursuant to Rule 415 under the
> > Securities Act or any successor rule providing for offering securities on a
> > continuous basis ("Rule 415"), and the declaration or ordering of
> > effectiveness of such Registration Statement by the United States Securities
> > and Exchange Commission (the "SEC").
> > 
> > 
> > (iii) "Registrable Securities" means the Common Stock purchased by the
> > Initial Investors or their assignees in the First Closing (as defined in the
> > Securities Purchase Agreement) and in the Second Closing (as defined in the
> > Securities Purchase Agreement) or any shares of capital stock issued or
> > issuable, from time to time (with any adjustments), as a distribution on or
> > in exchange for or otherwise with respect to any of the foregoing, whether
> > as default payments or otherwise.
> > 
> > 
> > (iv) "Registration Statement" means a registration statement of the Company
> > under the Securities Act.
> 
> 
> b. Capitalized terms used herein and not otherwise defined herein shall have
> the respective meanings set forth in the Securities Purchase Agreement.


2. REGISTRATION.

> a. Mandatory Registration. The Company shall prepare promptly and file with
> the SEC as soon as practicable, but in no event later than the later of (i)
> the thirtieth (30th) day following the date hereof and (ii) January 31, 2001
> (the "Filing Date")(both as may be extended for the number of days during
> which any Investor fails to promptly respond to reasonable written requests
> from the Company for information to be included in such filing (which
> responsive information shall not be deemed to be prompt in the event that a
> reasonable request for such information by the Company is made to the Investor
> and the Investor does not provide the requested information within three (3)
> business days of such request), a Registration Statement on Form S-3 (or, if
> Form S-3 is not then available, on such form of Registration Statement as is
> then available to effect a registration of all of the Registrable Securities,
> subject to the consent, not to be unreasonably withheld, of the Initial
> Investors) covering the resale of at least 1,316,000 Registrable Securities.
> The Registration Statement filed hereunder, to the extent allowable under the
> Securities Act and the rules promulgated thereunder (including Rule 416),
> shall state that such Registration Statement also covers such indeterminate
> number of additional shares of Common Stock as may become issuable to prevent
> dilution resulting from stock splits, stock dividends or similar transactions.
> The Registrable Securities included in the Registration Statement shall be
> allocated to the Investors as set forth in Section 11(k) hereof. The
> Registration Statement (and each amendment or supplement thereto, and each
> request for acceleration of effectiveness thereof) shall be provided to (and
> subject to the approval of) the Initial Investors and their counsel prior to
> its filing or other submission, not to be unreasonably withheld or delayed.
> 
> 
> b. Underwritten Offering. If any offering pursuant to the Registration
> Statement pursuant to Section 2(a) hereof involves an underwritten offering,
> the Investors who hold a majority in interest of the Registrable Securities
> subject to such underwritten offering, with the consent of the Initial
> Investors if they are still holding Registrable Securities, shall have the
> right to select one legal counsel to represent the Investors and an investment
> banker or bankers and manager or managers to administer the offering, which
> investment banker or bankers or manager or managers shall be reasonably
> satisfactory to the Company. In the event that any Investors elect not to
> participate in such underwritten offering, the Registration Statement covering
> all of the Registrable Securities shall contain appropriate plans of
> distribution reasonably satisfactory to the Investors participating in such
> underwritten offering and the Investors electing not to participate in such
> underwritten offering (including, without limitation, the ability of
> nonparticipating Investors to sell from time to time and at any time during
> the effectiveness of such Registration Statement). Notwithstanding the
> foregoing, if the offering does not involve an underwritten offer, the
> Investors shall not be entitled to require that the offering be underwritten.
> 
> 
> c. Payments by the Company. The Company shall use commercially reasonable
> efforts to cause the Registration Statement required to be filed pursuant to
> Section 2(a) hereof to become effective as soon as practicable, but in no
> event later than the one hundred fiftieth (150th) day following the date
> hereof. At the time of effectiveness, the Company shall ensure such
> Registration Statement covers at least 100% of the Registrable Securities. If
> (i)(A) the Registration Statement required to be filed by the Company pursuant
> to Section 2(a) hereof is not filed with the SEC prior to the Filing Date
> (except to the extent caused by the Investors or their counsel's failure to
> reasonably timely respond pursuant to Section 2(a)) or (B) such Registration
> Statement covering all of the Registrable Securities is not declared effective
> by the SEC on or before the one hundred fiftieth (150th) day from the date
> hereof, as extended for delays in excess of three (3) business days for any
> Investor's failure to provide information or approval of filings in a timely
> manner in accordance with Section 2(a) (the "Registration Deadline") or (ii)
> if, after such Registration Statement has been declared effective by the SEC,
> sales of any of the Registrable Securities required to be covered by such
> Registration Statement cannot be made pursuant to such Registration Statement
> (by reason of a stop order or the Company's failure to update the Registration
> Statement or any other reason outside the control of the Investors), then the
> Company will make payments to the Investors in such amounts and at such times
> as shall be determined pursuant to this Section 2(c) as partial relief for the
> damages to the Investors by reason of any such delay in or reduction of their
> ability to sell the Registrable Securities (which remedy shall not be
> exclusive of any other remedies available at law or in equity). The Company
> shall pay to the Investors $2,000 each day (which amount shall be divided
> among the Investors on a pro rata basis based on the number of shares of
> Common Stock purchased by each Investor pursuant to the Securities Purchase
> Agreement) for a consecutive fifteen (15) days (the "Initial Penalty Period")
> after the Filing Date and prior to the date the Registration Statement is
> filed with the SEC pursuant to Section 2(a). For each thirty (30) day period
> (or portion thereof) (each, a "Subsequent Penalty Period") (A) after the
> Initial Penalty Period and prior to the date the Registration Statement is
> filed with the SEC pursuant to Section 2(a), (B) after the Registration
> Deadline and prior to the date the Registration Statement covering all of the
> Registrable Securities is declared effective by the SEC, and (C) during which
> sales of any Registrable Securities cannot be made pursuant to any such
> Registration Statement after the Registration Statement has been declared
> effective, the Company shall pay to each Investor an amount equal to the
> product of (i) the aggregate purchase price of the Common Stock purchased by
> such Investor and with respect to (C) above, currently owned by the Investor,
> which cannot be sold under Rule 144 during this time period (the "Aggregate
> Share Price"), multiplied by (ii) fifteen thousandths (.015); provided,
> however, that there shall be excluded from any Initial Penalty Period or
> Subsequent Penalty Period any delays which are solely attributable to changes
> (other than corrections of Company mistakes with respect to information
> previously provided by the Investors) required by the Investors in the
> Registration Statement with respect to information relating to the Investors,
> including, without limitation, changes to the plan of distribution, and,
> provided further, in no event shall the Company be required to pay such
> amounts with respect to both (A) and (B) above for the same period of time.
> (For example, if the Registration Statement covering all of the Registrable
> Securities is not effective by fifteen (15) days after the Registration
> Deadline, in addition to the $30,000 the Company would pay during the Initial
> Penalty Period, if applicable, the Company would pay $15,000 for each thirty
> (30) day period thereafter with respect to each $1,000,000 of Aggregate Share
> Price until the Registration Statement becomes effective.) Such amounts shall
> be paid in cash upon demand by the Investors. Payments of cash pursuant hereto
> shall be made on the demand of the Investors but in no event later than within
> five (5) days after the end of each period that gives rise to such obligation,
> provided that, if any such period extends for more than thirty (30) days,
> interim payments shall be made for each such thirty (30) day period.
> 
> 
> d. Piggy-Back Registrations. If at any time prior to the expiration of the
> Registration Period (as hereinafter defined) and during a period in which the
> Registration Statement required to be filed pursuant to Section 2(a) is not
> effective, the Company shall file with the SEC a Registration Statement
> relating to an offering for its own account or the account of others under the
> Securities Act of any of its equity securities (other than the amendment of a
> registration statement now on file or registration statements on Form S-4 or
> Form S-8 or their then equivalents relating to equity securities to be issued
> solely in connection with any acquisition of any entity or business or equity
> securities issuable in connection with stock option or other employee benefit
> plans), the Company shall send to each Investor written notice of such filing
> and, if within fifteen (15) days after the date of such notice, such Investor
> shall so request in writing, the Company shall include in such Registration
> Statement all or any part of the Registrable Securities such Investor requests
> to be registered, except that if, in connection with any underwritten public
> offering, the managing underwriter(s) thereof shall impose a limitation on the
> number of shares of Common Stock which may be included in the Registration
> Statement because, in such underwriter(s)' judgment, marketing or other
> factors dictate such limitation is necessary to facilitate public
> distribution, then the Company shall be obligated to include in such
> Registration Statement only such limited portion of the Registrable Securities
> with respect to which such Investor has requested inclusion hereunder as the
> underwriter shall permit. Any exclusion of Registrable Securities shall be
> made pro rata among the Investors seeking to include Registrable Securities,
> in proportion to the number of Registrable Securities sought to be included by
> such Investors; provided, however, that the Company shall not exclude any
> Registrable Securities unless the Company has first excluded all outstanding
> securities, the holders of which are not contractually entitled to inclusion
> of such securities in such Registration Statement or are not contractually
> entitled to pro rata inclusion with the Registrable Securities; and provided,
> further, however, that, after giving effect to the immediately preceding
> proviso, any exclusion of Registrable Securities shall be made pro rata with
> holders of other securities having the contractual right to include such
> securities in the Registration Statement other than holders of securities
> contractually entitled to inclusion of their securities in such Registration
> Statement by reason of demand registration rights. Notwithstanding the
> foregoing, no such reduction shall reduce the amount of Registrable Securities
> included in the registration below twenty- five (25%) of the total amount of
> securities included in such registration. No right to registration of
> Registrable Securities under this Section 2(d) shall be construed to limit any
> registration required under Section 2(a) hereof. If an offering in connection
> with which an Investor is entitled to registration under this Section 2(d) is
> an underwritten offering, then each Investor whose Registrable Securities are
> included in such Registration Statement shall, unless otherwise agreed by the
> Company, offer and sell such Registrable Securities in an underwritten
> offering using the same underwriter or underwriters and, subject to the
> provisions of this Agreement, on the same terms and conditions as other shares
> of Common Stock included in such underwritten offering. Notwithstanding
> anything to the contrary contained herein, the Investors' rights set forth in
> this Section 2(d) shall not apply with respect to any registration statement
> filed pursuant to that certain Registration Rights Agreement, dated May 7,
> 1999, by and between the Company and Abbott Laboratories.
> 
> 
> e. Eligibility for Form S-3. The Company represents and warrants that it meets
> the requirements for the use of Form S-3 for registration of the sale by the
> Initial Investors and any other Investor of the Registrable Securities and the
> Company shall file all reports required to be filed by the Company with the
> SEC in a timely manner so as to thereafter maintain such eligibility for the
> use of Form S-3.
> 
> 
> f. Rule 416; Notice of Registration Trigger Date. The Company and the
> Investors each acknowledge that an indeterminate number of Registrable
> Securities shall be registered pursuant to Rule 416 under the Securities Act
> so as to include in such Registration Statement any and all Registrable
> Securities which may become issuable to prevent dilution resulting from stock
> splits, stock dividends or similar transactions (collectively, the "Rule 416
> Securities"). In this regard, the Company agrees to take all steps necessary
> to ensure that all Rule 416 Securities are registered pursuant to Rule 416
> under the Securities Act in the Registration Statement and, absent guidance
> from the SEC or other definitive authority to the contrary, the Company shall
> affirmatively support and not take any action adverse to the position that the
> Registration Statements filed hereunder cover all of the Rule 416 Securities.
> If the Company determines that the Registration Statement(s) filed hereunder
> do not cover all of the Rule 416 Securities, the Company shall immediately
> provide to each Investor written notice (a "Rule 416 Notice") setting forth
> the basis for the Company's position and the authority therefor. In the event
> that a Registration Trigger Date (as defined below) occurs, the Company shall
> provide each Investor written notice of such Registration Trigger Date within
> three (3) business days thereafter.
> 
> 
> g. Delay Period. If, at any time prior to the expiration of the Registration
> Period (as defined below), in the good faith reasonable judgment of the
> Company's Board of Directors, the disposition of Registrable Securities would
> require the premature disclosure of material non-public information which may
> reasonably be expected to have an adverse effect on the Company, then the
> Company shall not be required to maintain the effectiveness of or amend or
> supplement the Registration Statement for a period (a "Disclosure Delay
> Period") expiring upon the earlier to occur of (i) the date on which such
> material information is disclosed to the public or ceases to be material or
> (ii) up to ten (10) trading days after the date on which the Company provides
> a notice to the Investors under Section 3(f) hereof stating that the failure
> to disclose such non-public information causes the prospectus included in the
> Registration Statement, as then in effect, to include an untrue statement of a
> material fact or to omit to state a material fact required to be stated
> therein or necessary to make the statements therein not misleading (each, a
> "Disclosure Delay Period Notice"). For the avoidance of doubt, in no event
> shall a Disclosure Delay Period exceed ten (10) trading days. The Company will
> give prompt written notice, in the manner prescribed by Section 11 hereof, to
> the Investors of each Disclosure Delay Period. If practicable, such notice
> shall estimate the duration of such Disclosure Delay Period. Each Investor
> agrees that, upon receipt of a Disclosure Delay Period Notice prior to
> Investor's disposition of all such Registrable Securities, Investor will
> forthwith discontinue disposition of such Registrable Securities pursuant to
> the Registration Statement, and will not deliver any prospectus forming a part
> thereof in connection with any sale of such Registrable Securities until the
> expiration of such Disclosure Delay Period. In addition, the provisions of
> Section 2(c) hereof shall not apply to the Disclosure Delay Periods.
> Notwithstanding anything in this Section 2 to the contrary, the Company shall
> not deliver more than two (2) Disclosure Delay Period Notices in any three
> hundred sixty five (365) day period.



3. OBLIGATIONS OF THE COMPANY.


In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:


> a. The Company shall prepare and file with the SEC the Registration Statement
> required by Section 2(a) (but in no event later than the Filing Date), and
> cause such Registration Statement relating to Registrable Securities to become
> effective as soon as practicable after such filing (but in no event later than
> the Registration Deadline), and keep such Registration Statement effective
> pursuant to Rule 415 at all times until such date as is the earlier of (i) the
> date on which all of the Registrable Securities have been sold and (ii) the
> date on which all of the Registrable Securities (in the reasonable opinion of
> counsel to the Initial Investors, which shall be sought upon the reasonable
> request of the Company) may be immediately sold to the public without
> registration or restriction pursuant to Rule 144(k) under the Securities Act
> or any successor provision (the "Registration Period"), which Registration
> Statement (including any amendments or supplements thereto and prospectuses
> contained therein and all documents incorporated by reference therein) shall
> not contain any untrue statement of a material fact or omit to state a
> material fact required to be stated therein, or necessary to make the
> statements therein not misleading, and (iii) shall comply in all material
> respects with the requirements of the Securities Act and the rules and
> regulations of the SEC promulgated thereunder. The financial statements of the
> Company included in the Registration Statement or incorporated by reference
> therein will comply as to form in all material respects with the applicable
> accounting requirements and the published rules and regulations of the SEC
> applicable with respect thereto. Such financial statements will be prepared in
> accordance with U.S. generally accepted accounting principles, consistently
> applied, during the periods involved (except (i) as may be otherwise indicated
> in such financial statements or the notes thereto, or (ii) in the case of
> unaudited interim statements, to the extent they may not include footnotes or
> may be condensed on summary statements and fairly present in all material
> respects the consolidated financial position of the Company and its
> consolidated subsidiaries as of the dates thereof and the consolidated results
> of their operations and cash flows for the periods then ended (subject, in the
> case of unaudited statements, to immaterial year-end adjustments).
> 
> 
> b. The Company shall prepare and file with the SEC such amendments (including
> post-effective amendments) and supplements to the Registration Statement and
> the prospectus used in connection with the Registration Statement as may be
> necessary to keep the Registration Statement effective at all times during the
> Registration Period, and, during such period, comply with the provisions of
> the Securities Act with respect to the disposition of all Registrable
> Securities of the Company covered by the Registration Statement until the
> earlier of (i) such time as all of such Registrable Securities have been
> disposed of in accordance with the intended methods of disposition by the
> seller or sellers thereof as set forth in the Registration Statement or (ii)
> the expiration of the Registration Period.
> 
> 
> c. The Company shall furnish to each Investor whose Registrable Securities are
> included in the Registration Statement and its legal counsel (i) promptly
> after the same is prepared and publicly distributed, filed with the SEC, or
> received by the Company, one copy of the Registration Statement and any
> amendment thereto, each preliminary prospectus and prospectus and each
> amendment or supplement thereto, and, in the case of the Registration
> Statement referred to in Section 2(a), each letter written by or on behalf of
> the Company to the SEC or the staff of the SEC (including, without limitation,
> any request to accelerate the effectiveness of the Registration Statement or
> amendment thereto), and each item of correspondence from the SEC or the staff
> of the SEC, in each case relating to the Registration Statement (other than
> any portion, if any, thereof which contains information for which the Company
> has sought confidential treatment), (ii) on the date of effectiveness of the
> Registration Statement or any amendment thereto, a notice stating that the
> Registration Statement or amendment has been declared effective, and (iii)
> such number of copies of a prospectus, including a preliminary prospectus, and
> all amendments and supplements thereto and such other documents as such
> Investor may reasonably request in order to facilitate the disposition of the
> Registrable Securities owned by such Investor.
> 
> 
> d. The Company shall use reasonable commercial efforts to (i) register and
> qualify the Registrable Securities covered by the Registration Statement under
> such other securities or "blue sky" laws of such jurisdictions in the United
> States as each Investor who holds Registrable Securities being offered
> reasonably requests, (ii) prepare and file in those jurisdictions such
> amendments (including post-effective amendments) and supplements to such
> registrations and qualifications as may be necessary to maintain the
> effectiveness thereof during the Registration Period, (iii) take such other
> actions as may be necessary to maintain such registrations and qualifications
> in effect at all times during the Registration Period, and (iv) take all other
> actions reasonably necessary or advisable to qualify the Registrable
> Securities for sale in such jurisdictions; provided, however, that the Company
> shall not be required in connection therewith or as a condition thereto to (a)
> qualify to do business in any jurisdiction where it would not otherwise be
> required to qualify but for this Section 3(d), (b) subject itself to general
> taxation in any such jurisdiction, (c) file a general consent to service of
> process in any such jurisdiction, (d) provide any undertakings that cause the
> Company undue expense or burden, or (e) make any change in its charter or
> bylaws, which in each case the Board of Directors of the Company determines to
> be contrary to the best interests of the Company and its stockholders.
> 
> 
> e. In the event the Investors who hold a majority in interest of the
> Registrable Securities being offered in an offering select underwriters for
> the offering, the Company shall enter into and perform its obligations under
> an underwriting agreement, in usual and customary form, including, without
> limitation, customary indemnification and contribution obligations, with the
> underwriters of such offering.
> 
> 
> f. As promptly as practicable after becoming aware of such event, the Company
> shall notify each Investor by telephone and facsimile of the happening of any
> event, of which the Company has knowledge, as a result of which the prospectus
> included in the Registration Statement, as then in effect, includes an untrue
> statement of a material fact or omission to state a material fact required to
> be stated therein or necessary to make the statements therein not misleading,
> and, use commercially reasonable efforts promptly to prepare a supplement or
> amendment to the Registration Statement to correct such untrue statement or
> omission, and deliver such number of copies of such supplement or amendment to
> each Investor as such Investor may reasonably request.
> 
> 
> g. The Company shall use commercially reasonable efforts (i) to prevent the
> issuance of any stop order or other suspension of effectiveness of a
> Registration Statement, and, if such an order is issued, to obtain the
> withdrawal of such order at the earliest practicable moment (including in each
> case by amending or supplementing such Registration Statement) and (ii) to
> notify each Investor who holds Registrable Securities being sold (or, in the
> event of an underwritten offering, the managing underwriters) of the issuance
> of such order and the resolution thereof (and if such Registration Statement
> is supplemented or amended, deliver such number of copies of such supplement
> or amendment to each Investor as such Investor may reasonably request).
> 
> 
> h. The Company shall permit a single firm of counsel designated by the Initial
> Investor to review the Registration Statement and all amendments and
> supplements thereto a reasonable period of time prior to its filing with the
> SEC, and not file any document in a form to which such counsel reasonably
> objects.
> 
> 
> i. The Company shall make generally available to its security holders as soon
> as practical, but not later than ninety (90) days after the close of the
> period covered thereby, an earnings statement (in form complying with the
> provisions of Rule 158 under the Securities Act) covering a twelve-month
> period beginning not later than the first day of the Company's fiscal quarter
> next following the effective date of the Registration Statement.
> 
> 
> j. At the request of any Investor in the case of an underwritten public
> offering, the Company shall furnish, on the date of effectiveness of the
> Registration Statement (i) an opinion, dated as of such date, from counsel
> representing the Company addressed to the Investors and in form, scope and
> substance as is customarily given in an underwritten public offering and (ii)
> a letter, dated such date, from the Company's independent certified public
> accountants in form and substance as is customarily given by independent
> certified public accountants to underwriters in an underwritten public
> offering, addressed to the underwriters, if any, and the Investors.
> 
> 
> k. The Company shall make available for inspection by (i) any Investor, (ii)
> any underwriter participating in any disposition pursuant to the Registration
> Statement, (iii) one firm of attorneys and one firm of accountants or other
> agents retained by the Investors, and (iv) one firm of attorneys retained by
> all such underwriters (collectively, the "Inspectors") all pertinent financial
> and other records, and pertinent corporate documents and properties of the
> Company (collectively, the "Records"), as shall be reasonably deemed necessary
> by each Inspector to enable each Inspector to exercise its due diligence
> responsibility, and cause the Company's officers, directors and employees to
> supply all information which any Inspector may reasonably request for purposes
> of such due diligence; provided, however, that each Inspector shall hold in
> confidence and shall not make any disclosure (except to an Investor) of any
> Record or other information which the Company determines in good faith to be
> confidential, and of which determination the Inspectors are so notified,
> unless (a) the disclosure of such Records is necessary to avoid or correct a
> misstatement or omission in any Registration Statement (a final determination
> of which shall be based upon an opinion of outside counsel to the Company),
> (b) the release of such Records is ordered pursuant to a subpoena or other
> order from a court or government body of competent jurisdiction, or (c) the
> information in such Records has been made generally available to the public
> other than by disclosure in violation of this or any other agreement. The
> Company shall not be required to disclose any confidential information in such
> Records to any Inspector until and unless such Inspector shall have entered
> into confidentiality agreements (in form and substance satisfactory to the
> Company) with the Company with respect thereto, substantially in the form of
> this Section 3(k). Each Investor agrees that it shall, upon learning that
> disclosure of such Records is sought in or by a court or governmental body of
> competent jurisdiction or through other means, give prompt notice to the
> Company and allow the Company, at its expense, to undertake appropriate action
> to prevent disclosure of, or to obtain a protective order for, the Records
> deemed confidential. Nothing herein shall be deemed to limit the Investors'
> ability to sell Registrable Securities in a manner which is otherwise
> consistent with applicable laws and regulations.
> 
> 
> l. The Company shall hold in confidence and not make any disclosure of
> information concerning an Investor provided to the Company which was clearly
> indicated in writing as "confidential" at the time of its delivery unless (i)
> disclosure of such information is necessary to comply with federal or state
> securities laws, (ii) the disclosure of such information is necessary to avoid
> or correct a misstatement or omission in any Registration Statement, (iii) the
> release of such information is ordered pursuant to a subpoena or other order
> from a court or governmental body of competent jurisdiction, (iv) such
> information has been made generally available to the public other than by
> disclosure in violation of this or any other agreement, or (v) such Investor
> consents to the form and content of any such disclosure. The Company agrees
> that it shall, upon learning that disclosure of such information concerning an
> Investor is sought in or by a court or governmental body of competent
> jurisdiction or through other means, give prompt notice to such Investor prior
> to making such disclosure, and allow the Investor, at its expense, to
> undertake appropriate action to prevent disclosure of, or to obtain a
> protective order for, such information.
> 
> 
> 
> m. The Company shall use commercially reasonable efforts to promptly either
> (i) cause all of the Registrable Securities covered by the Registration
> Statement to be listed on the NNM, NYSE or the AMEX or another national
> securities exchange and on each additional national securities exchange on
> which securities of the same class or series issued by the Company are then
> listed, if any, if the listing of such Registrable Securities is then
> permitted under the rules of such exchange, or (ii) secure the designation and
> quotation of all of the Registrable Securities covered by the Registration
> Statement on the NNM or SmallCap and, without limiting the generality of the
> foregoing, to arrange for or maintain at least two market makers to register
> with the National Association of Securities Dealers, Inc. ("NASD") as such
> with respect to such Registrable Securities.
> 
> 
> n. The Company shall provide a transfer agent and registrar, which may be a
> single entity, for the Registrable Securities not later than the effective
> date of the Registration Statement.
> 
> 
> o. The Company shall cooperate with the Investors who hold Registrable
> Securities being offered and the managing underwriter or underwriters, if any,
> to facilitate the timely preparation and delivery of certificates (not bearing
> any restrictive legends) representing Registrable Securities to be offered
> pursuant to the Registration Statement and enable such certificates to be in
> such denominations or amounts, as the case may be, as the managing underwriter
> or underwriters, if any, or the Investors may reasonably request and
> registered in such names as the managing underwriter or underwriters, if any,
> or the Investors may request, and, within three (3) business days after the
> Registration Statement which includes Registrable Securities is ordered
> effective by the SEC, the Company shall deliver, and shall cause legal counsel
> selected by the Company to deliver, to the transfer agent for the Registrable
> Securities (with copies to the Investors whose Registrable Securities are
> included in such Registration Statement), an opinion of such counsel in the
> form attached hereto as Exhibit 1.
> 
> 
> p. At the request of any Investor, the Company shall prepare and file with the
> SEC such amendments (including post-effective amendments) and supplements to a
> Registration Statement and the prospectus used in connection with such
> Registration Statement as may be necessary in order to change the plan of
> distribution set forth in such Registration Statement.
> 
> 
> q. The Company shall comply with all applicable laws related to a Registration
> Statement and offering and sale of securities and all applicable rules and
> regulations of governmental authorities in connection therewith (including,
> without limitation, the Securities Act and the Securities Exchange Act of
> 1934, as amended, and the rules and regulations promulgated by the SEC.)
> 
> 
> r. From and after the date of this Agreement, the Company shall not, and shall
> not agree to, allow the holders of any securities of the Company to include
> any of their securities which are not Registrable Securities in the
> Registration Statement under Section 2(a) hereof or any amendment or
> supplement thereto under Section 3(b) hereof without the consent of the
> holders of a majority in interest of the Registrable Securities.


4. OBLIGATIONS OF THE INVESTORS.


In connection with the registration of the Registrable Securities, the Investors
shall have the following obligations:


> a. It shall be a condition precedent to the obligations of the Company to
> complete the registration pursuant to this Agreement with respect to the
> Registrable Securities of a particular Investor that such Investor shall
> furnish to the Company such information regarding itself, the Registrable
> Securities held by it and the intended method of disposition of the
> Registrable Securities held by it as shall be reasonably required to effect
> the registration of such Registrable Securities and shall execute such
> documents in connection with such registration as the Company may reasonably
> request. At least five trading days prior to the first anticipated filing date
> of the Registration Statement, the Company shall notify each Investor of the
> information the Company requires from each such Investor.
> 
> 
> b. Each Investor, by such Investor's acceptance of the Registrable Securities,
> agrees to cooperate with the Company as reasonably requested by the Company in
> connection with the preparation and filing of the Registration Statement
> hereunder, unless such Investor has notified the Company in writing of such
> Investor's election to exclude all of such Investor's Registrable Securities
> from such Registration Statement.
> 
> 
> c. In the event Investors holding a majority in interest of the Registrable
> Securities being offered determine to engage the services of an underwriter,
> each Investor agrees to enter into and perform such Investor's obligations
> under an underwriting agreement, in usual and customary form, including,
> without limitation, customary indemnification and contribution obligations,
> with the underwriter(s) of such offering and the Company and take such other
> actions as are reasonably required in order to expedite or facilitate the
> disposition of the Registrable Securities, unless such Investor has notified
> the Company in writing of such Investor's election not to participate in such
> underwritten distribution.
> 
> 
> d. Each Investor agrees that, upon receipt of any notice from the Company of
> the happening of any event of the kind described in Sections 3(f) or 3(g),
> such Investor will immediately discontinue disposition of Registrable
> Securities pursuant to the Registration Statement covering such Registrable
> Securities until such Investor's receipt of the copies of the supplemented or
> amended prospectus contemplated by Sections 3(f) or 3(g) and, if so directed
> by the Company, such Investor shall deliver to the Company (at the expense of
> the Company) or destroy (and deliver to the Company a certificate of
> destruction) all copies in such Investor's possession, of the prospectus
> covering such Registrable Securities current at the time of receipt of such
> notice.
> 
> 
> e. No Investor may participate in any underwritten distribution hereunder
> unless such Investor (i) agrees to sell such Investor's Registrable Securities
> on the basis provided in any underwriting arrangements in usual and customary
> form entered into by the Company, (ii) completes and executes all
> questionnaires, powers of attorney, indemnities, underwriting agreements and
> other documents reasonably required under the terms of such underwriting
> arrangements, (iii) agrees to pay its pro rata share of all underwriting
> discounts and commissions and any expenses in excess of those payable by the
> Company pursuant to Section 5 below, and (iv) complies with all applicable
> laws in connection therewith. Notwithstanding anything in this Section 4(e) to
> the contrary, this Section 4(e) is not intended to limit an Investor's rights
> under Sections 2(a) or 3(b) hereof.


5. EXPENSES OF REGISTRATION. All reasonable expenses incurred by the Company or
the Investors in connection with registrations, filings or qualifications
pursuant to Sections 2 and 3 above, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, the
fees and disbursements of counsel for the Company and the reasonably incurred
fees and disbursements of one counsel selected by the Investors (not to exceed
$7,500) shall be borne by the Company. In addition, the Company shall pay all of
the Investors' costs and expenses (including legal fees) incurred in connection
with the enforcement of the rights of the Investors hereunder.


6. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:


> a. To the extent permitted by law, the Company will indemnify, hold harmless
> and defend (i) each Investor who holds such Registrable Securities, and
> (ii) the directors, officers, partners, members, employees and agents of such
> Investor and each person who controls any Investor within the meaning of
> Section 15 of the Securities Act or Section 20 of the Securities Exchange Act
> of 1934, as amended (the "Exchange Act"), if any, (each, an "Indemnified
> Person"), against any joint or several losses, claims, damages, liabilities or
> expenses (collectively, together with actions, proceedings or inquiries by any
> regulatory or self-regulatory organization, whether commenced or threatened,
> in respect thereof, "Claims") to which any of them may become subject insofar
> as such Claims arise out of or are based upon: (i) any untrue statement or
> alleged untrue statement of a material fact in a Registration Statement or the
> omission or alleged omission to state therein a material fact required to be
> stated or necessary to make the statements therein not misleading, (ii) any
> untrue statement or alleged untrue statement of a material fact contained in
> any preliminary prospectus if used prior to the effective date of such
> Registration Statement, or contained in the final prospectus (as amended or
> supplemented, if the Company files any amendment thereof or supplement thereto
> with the SEC) or the omission or alleged omission to state therein any
> material fact necessary to make the statements made therein, in light of the
> circumstances under which the statements therein were made, not misleading, or
> (iii) any violation or alleged violation by the Company of the Securities Act,
> the Exchange Act, any other law, including, without limitation, any state
> securities law, or any rule or regulation thereunder relating to the offer or
> sale of the Registrable Securities (the matters in the foregoing clauses (i)
> through (iii) being, collectively, "Violations"). Subject to the restrictions
> set forth in Section 6(c) with respect to the number of legal counsel, the
> Company shall reimburse the Investors and each other Indemnified Person,
> promptly as such expenses are incurred and are due and payable, for any
> reasonable legal fees or other reasonable expenses incurred by them in
> connection with investigating or defending any such Claim. Notwithstanding
> anything to the contrary contained herein, the indemnification agreement
> contained in this Section 6(a): (i) shall not apply to a Claim arising out of
> or based upon a Violation which occurs in reliance upon and in conformity with
> information furnished in writing to the Company by such Indemnified Person
> expressly for use in the Registration Statement or any such amendment thereof
> or supplement thereto; (ii) shall not apply to amounts paid in settlement of
> any Claim if such settlement is effected without the prior written consent of
> the Company, which consent shall not be unreasonably withheld; and (iii) with
> respect to any preliminary prospectus, shall not inure to the benefit of any
> Indemnified Person if the untrue statement or omission of material fact
> contained in the preliminary prospectus was corrected on a timely basis in the
> prospectus, as then amended or supplemented, if such corrected prospectus was
> timely made available by the Company pursuant to Section 3(c) hereof, and the
> Indemnified Person was promptly advised in writing not to use the incorrect
> prospectus prior to the use giving rise to a Violation and such Indemnified
> Person, notwithstanding such advice, used it. Such indemnity shall remain in
> full force and effect regardless of any investigation made by or on behalf of
> the Indemnified Person and shall survive the transfer of the Registrable
> Securities by the Investors pursuant to Section 9 hereof.
> 
> 
> b. In connection with any Registration Statement in which an Investor is
> participating, each such Investor agrees severally and not jointly to
> indemnify, hold harmless and defend, to the same extent and in the same manner
> set forth in Section 6(a), the Company, each of its directors, each of its
> officers who signs the Registration Statement, its employees, agents and each
> person, if any, who controls the Company within the meaning of Section 15 of
> the Securities Act or Section 20 of the Exchange Act, and any other
> stockholder selling securities pursuant to the Registration Statement or any
> of its directors or officers or any person who controls such stockholder
> within the meaning of the Securities Act or the Exchange Act (collectively and
> together with an Indemnified Person, an "Indemnified Party"), against any
> Claim to which any of them may become subject, under the Securities Act, the
> Exchange Act or otherwise, insofar as such Claim arises out of or is based
> upon any Violation, in each case to the extent (and only to the extent) that
> such Violation occurs in reliance upon and in conformity with written
> information furnished to the Company by such Investor expressly for use in
> connection with such Registration Statement; and subject to Section 6(c) such
> Investor will reimburse any legal or other expenses (promptly as such expenses
> are incurred and are due and payable) reasonably incurred by them in
> connection with investigating or defending any such Claim; provided, however,
> that the indemnity agreement contained in this Section 6(b) shall not apply to
> amounts paid in settlement of any Claim if such settlement is effected without
> the prior written consent of such Investor, which consent shall not be
> unreasonably withheld; provided, further, however, that the Investor shall be
> liable under this Agreement (including this Section 6(b) and Section 7) for
> only that amount as does not exceed the net proceeds actually received by such
> Investor as a result of the sale of Registrable Securities pursuant to such
> Registration Statement. Such indemnity shall remain in full force and effect
> regardless of any investigation made by or on behalf of such Indemnified Party
> and shall survive the transfer of the Registrable Securities by the Investors
> pursuant to Section 9 hereof. Notwithstanding anything to the contrary
> contained herein, the indemnification agreement contained in this Section 6(b)
> with respect to any preliminary prospectus shall not inure to the benefit of
> any Indemnified Party if the untrue statement or omission of material fact
> contained in the preliminary prospectus was corrected on a timely basis in the
> prospectus, as then amended or supplemented.
> 
> 
> c. Promptly after receipt by an Indemnified Person or Indemnified Party under
> this Section 6 of notice of the commencement of any action (including any
> governmental action), such Indemnified Person or Indemnified Party shall, if a
> Claim in respect thereof is to made against any indemnifying party under this
> Section 6, deliver to the indemnifying party a written notice of the
> commencement thereof, and the indemnifying party shall have the right to
> participate in, and, to the extent the indemnifying party so desires, jointly
> with any other indemnifying party similarly noticed, to assume control of the
> defense thereof with counsel mutually satisfactory to the indemnifying party
> and the Indemnified Person or the Indemnified Party, as the case may be;
> provided, however, that such indemnifying party shall not be entitled to
> assume such defense and an Indemnified Person or Indemnified Party shall have
> the right to retain its own counsel with the fees and expenses to be paid by
> the indemnifying party, if, in the reasonable opinion of counsel retained by
> the indemnifying party, the representation by such counsel of the Indemnified
> Person or Indemnified Party and the indemnifying party would be inappropriate
> due to actual or potential conflicts of interest between such Indemnified
> Person or Indemnified Party and any other party represented by such counsel in
> such proceeding or the actual or potential defendants in, or targets of, any
> such action include both the Indemnified Person or the Indemnified Party and
> the indemnifying party and any such Indemnified Person or Indemnified Party
> reasonably determines that there may be legal defenses available to such
> Indemnified Person or Indemnified Party which are in conflict with those
> available to such indemnifying party. The indemnifying party shall pay for
> only one separate legal counsel for the Indemnified Person or the Indemnified
> Parties, as applicable, and such legal counsel shall be selected by Investors
> holding a majority-in-interest of the Registrable Securities included in the
> Registration Statement to which the Claim relates (with the approval of the
> Initial Investor if it holds Registrable Securities included in such
> Registration Statement), if the Investors are entitled to indemnification
> hereunder, or by the Company, if the Company is entitled to indemnification
> hereunder, as applicable. The failure to deliver written notice to the
> indemnifying party within a reasonable time of the commencement of any such
> action shall not relieve such indemnifying party of any liability to the
> Indemnified Person or Indemnified Party under this Section 6, except to the
> extent that the indemnifying party is actually prejudiced in its ability to
> defend such action. The indemnification required by this Section 6 shall be
> made by periodic payments of the amount thereof during the course of the
> investigation or defense, as such expense, loss, damage or liability is
> incurred and is due and payable.


7. CONTRIBUTION. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law as is appropriate to
reflect the relative fault of the indemnifying party, on the one hand, and the
Indemnified Person or Indemnified Party, as the case may be, on the other hand,
with respect to the Violation giving rise to the applicable Claim; provided,
however, that (i) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 6, (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.


8. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to:


> a. file with the SEC in a timely manner and make and keep available all
> reports and other documents required of the Company under the Securities Act
> and the Exchange Act so long as the Company remains subject to such
> requirements (it being understood that nothing herein shall limit the
> Company's obligations under Section 4(c) of the Securities Purchase Agreement)
> and the filing and availability of such reports and other documents is
> required for the applicable provisions of Rule 144; and
> 
> 
> b. furnish to each Investor so long as such Investor owns Shares or
> Registrable Securities, promptly upon request, (i) a written statement by the
> Company that it has complied with the reporting requirements of Rule 144, the
> Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
> quarterly report of the Company and such other reports and documents so filed
> by the Company, and (iii) such other information as may be reasonably
> requested to permit the Investors to sell such securities under Rule 144
> without registration.


9. ASSIGNMENT OF REGISTRATION RIGHTS. The rights of the Investors hereunder,
including the right to have the Company register Registrable Securities pursuant
to this Agreement, shall be automatically assignable by each Investor to any
transferee of 150,000 or more of the Shares (as adjusted for any stock split,
stock dividend, recapitalization, reorganization or otherwise) the Registrable
Securities, or any assignee of the Securities Purchase Agreement if: (i) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) the Company is furnished with written notice of (a) the name
and address of such transferee or assignee, and (b) the securities with respect
to which such registration rights are being transferred or assigned, (iii)
following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (iv) the transferee or assignee agrees in
writing for the benefit of the Company to be bound by all of the provisions
contained herein, and (v) such transfer shall have been made in accordance with
the applicable requirements of the Securities Purchase Agreement. In addition,
and notwithstanding anything to the contrary contained in this Agreement, the
Shares may be pledged, and all rights of the Investors under this Agreement or
any other agreement or document related to the transactions contemplated hereby
may be assigned, without further consent of the Company, to a bona fide pledgee
in connection with an Investor's margin or brokerage account.


10. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and Investors who hold a majority in interest of
the Registrable Securities or, in the case of a waiver, with the written consent
of the party charged with the enforcement of any such provision; provided,
however, that no consideration shall be paid to an Investor by the Company in
connection with an amendment hereto unless each Investor similarly affected by
such amendment receives a pro- rata amount of consideration from the Company.
Unless an Investor otherwise agrees, each amendment hereto must similarly affect
each Investor. Any amendment or waiver effected in accordance with this Section
10 shall be binding upon each Investor and the Company.


11. MISCELLANEOUS.


> a. A person or entity is deemed to be a holder of Registrable Securities
> whenever such person or entity owns of record such Registrable Securities. If
> the Company receives conflicting instructions, notices or elections from two
> or more persons or entities with respect to the same Registrable Securities,
> the Company shall act upon the basis of instructions, notice or election
> received from the registered owner of such Registrable Securities.
> 
> 
> b. Any notices required or permitted to be given under the terms of this
> Agreement shall be sent by certified or registered mail (return receipt
> requested) or delivered personally or by courier or by confirmed telecopy, and
> shall be effective five (5) days after being placed in the mail, if mailed, or
> upon receipt or refusal of receipt, if delivered personally or by courier or
> confirmed telecopy, in each case addressed to a party. The addresses for such
> communications shall be:
> 
> 
> > If to the Company:
> > 
> > 
> > SangStat Medical Corporation
> > 6300 Dumbarton Circle
> > Fremont, California 94555
> > Facsimile: (510) 789-4493
> > Attn: General Counsel
> > 
> > 
> > with a copy simultaneously transmitted by like means to:
> > 
> > 
> > Gray Cary Ware & Friedenrich
> > 4365 Executive Drive
> > Suite 1600
> > San Diego, CA 92121
> > Facsimile: (858) 677-1477
> > Attn: Paul B. Johnson, Esquire
> 
> 
> and if to any Investor, at such address as such Investor shall have provided
> in writing to the Company, or at such other address as each such party
> furnishes by notice given in accordance with this Section 11(b).
> 
> 
> c. Failure of any party to exercise any right or remedy under this Agreement
> or otherwise, or delay by a party in exercising such right or remedy, shall
> not operate as a waiver thereof.
> 
> 
> d. This Agreement shall be governed by and construed in accordance with the
> laws of the State of Delaware applicable to contracts made and to be performed
> in the State of Delaware. The Company and each Investor irrevocably consents
> to the jurisdiction of the United States federal courts and the state courts
> located in the State of Delaware in any suit or proceeding based on or arising
> under this Agreement and irrevocably agrees that all claims in respect of such
> suit or proceeding may be determined in such courts. The Company and each
> Investor irrevocably waives the defense of an inconvenient forum to the
> maintenance of such suit or proceeding. The parties further agree that service
> of process upon the other party, mailed by first class mail shall be deemed in
> every respect effective service of process upon such party in any such suit or
> proceeding. Nothing herein shall affect the parties' right to serve process in
> any other manner permitted by law. Each party agrees that a final
> non-appealable judgment in any such suit or proceeding shall be conclusive and
> may be enforced in other jurisdictions by suit on such judgment or in any
> other lawful manner.
> 
> 
> e. This Agreement and the Securities Purchase Agreement (including all
> schedules and exhibits thereto) constitute the entire agreement among the
> parties hereto with respect to the subject matter hereof and thereof. There
> are no restrictions, promises, warranties or undertakings, other than those
> set forth or referred to herein and therein. This Agreement and the Securities
> Purchase Agreement supersede all prior agreements and understandings among the
> parties hereto with respect to the subject matter hereof and thereof.
> 
> 
> f. Subject to the requirements of Section 9 hereof, this Agreement shall inure
> to the benefit of and be binding upon the successors and assigns of each of
> the parties hereto.
> 
> 
> g. The headings in this Agreement are for convenience of reference only and
> shall not limit or otherwise affect the meaning hereof.
> 
> 
> h. This Agreement may be executed in two or more counterparts, each of which
> shall be deemed an original but all of which shall constitute one and the same
> agreement. This Agreement, once executed by a party, may be delivered to the
> other party hereto by facsimile transmission of a copy of this Agreement
> bearing the signature of the party so delivering this Agreement.
> 
> 
> i. Each party shall do and perform, or cause to be done and performed, all
> such further acts and things, and shall execute and deliver all such other
> agreements, certificates, instruments and documents, as the other party may
> reasonably request in order to carry out the intent and accomplish the
> purposes of this Agreement and the consummation of the transactions
> contemplated hereby.
> 
> 
> j. All consents, approvals and other determinations to be made by the
> Investors pursuant to this Agreement shall be made by the Investors holding a
> majority in interest of the Registrable Securities held by all Investors.
> 
> 
> k. The initial number of Registrable Securities included on any Registration
> Statement and each increase to the number of Registrable Securities included
> thereon shall be allocated pro rata among the Investors based on the number of
> Registrable Securities held by each Investor at the time of such establishment
> or increase, as the case may be. In the event an Investor shall sell or
> otherwise transfer any of such holder's Registrable Securities, each
> transferee shall be allocated a pro rata portion of the number of Registrable
> Securities included on a Registration Statement for such transferor. Any
> shares of Common Stock included on a Registration Statement and which remain
> allocated to any person or entity which does not hold any Registrable
> Securities shall be allocated to the remaining Investors pro rata based on the
> number of shares of Registrable Securities then held by such Investors.
> 
> 
> l. Each party to this Agreement has participated in the negotiation and
> drafting of this Agreement. As such, the language used herein shall be deemed
> to be the language chosen by the parties hereto to express their mutual
> intent, and no rule of strict construction will be applied against any party
> to this Agreement.
> 
> 
> m. For purposes of this Agreement, the term "business day" means any day other
> than a Saturday or Sunday or a day on which banking institutions in the State
> of New York are authorized or obligated by law, regulation or executive order
> to close, and the term "trading day" means any day on which NASDAQ or, if the
> Common Stock is not then traded on NASDAQ, the principal securities exchange
> or trading market where the Common Stock is then listed or traded, is open for
> trading.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.


SANGSTAT MEDICAL CORPORATION


By: /s/ Stephen G. Dance

--------------------------------------------------------------------------------

Name: Stephen G. Dance
Its: Senior Vice President, Finance



INITIAL INVESTORS:


NARRAGANSETT I, LP



By: /s/ Joseph L. Dowling III

--------------------------------------------------------------------------------

Name: Joseph L. Dowling III
Its: Managing Member


NARRAGANSETT OFFSHORE, LTD.



By: /s/ Joseph L. Dowling III

--------------------------------------------------------------------------------

Name: Joseph L. Dowling III
Its: Managing Member


ROYAL BANK OF CANADA
by its agent RBC Dominion Securities Corporation



By: /s/ Mark A. Standish

--------------------------------------------------------------------------------

Name: Mark A. Standish
Its: Managing Director


By: /s/ Bruce Runciman

--------------------------------------------------------------------------------

Name: Bruce Runciman
Its: Chief Financial Officer



SDS CAPITAL PARTNERS, LLC


By: /s/ Steve Derby

--------------------------------------------------------------------------------

Name: Steve Derby
Its: Managing Member




--------------------------------------------------------------------------------


